DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newman (2003/0101156).
Regarding claim 1, Newman discloses a system for communicating with an above ground drill rig (see paragraphs 12, 15, and 32), comprising:
a data acquisition board (30; see paragraph 32, and figure 3) on the above ground drill rig;
a plurality of sensors (see paragraph 32, which discloses a plurality of sensors, whose data is sent to the data acquisition board; and paragraph 39, which discloses a “sensor apparatus” measuring a plurality of parameters) on the above ground drill rig, wherein each sensor transmits operational data associated with the above ground drill rig to said data acquisition board (supra), wherein said operational data comprises at least one of an operating parameter (parameters measured by sensors; supra) of (supra);
a camera (“camera”; see paragraph 39, from roughly ¼ of the way in, through roughly ½ of the way in) on the above ground drill rig that generates image data associated with said operational data (measured parameters; supra) and transmits said image data to said data acquisition board;
a processor (“computer apparatus”) on said data acquisition board configured to execute first logic stored in a first memory that causes said processor to synchronize said operational data with said image data (see paragraph 39, from roughly ¼ of the way in, through roughly ½ of the way in);
a mobile communications device (“hand-held wireless device”) that receives said operational data synchronized with said image data from said processor, wherein said mobile communications device comprises a smart phone or a tablet (see paragraph 15); and
a database server (“server(s)”) remote from the above ground drill rig and in communication with said mobile communications device, wherein said database server is configured to receive said operational data synchronized with said image data from said mobile communications device (see paragraphs 13-14, 34-35, or 39).

Regarding claims 7 and 12, see the foregoing rejection of claim 1 for all limitations.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
 Claims 2-6, 8-11, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (2003/0101156) in view of Watkins et al. (2017/0124851).
See the foregoing rejection of claims 1, 7, and 12, for limitations recited therein. 
Regarding claim 2, Newman does not disclose the system of claim 1, wherein said database server is configured to execute second logic stored in a second memory that causes said database server to compare said operational data synchronized with said image data.
Watkins et al. disclose comparing operational data with an associated camera feed (see paragraphs 14 and 17).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Newman such that the database server is configured to execute second logic stored in a second memory that causes said database server to compare said operational data synchronized with said image data, similarly to the invention Watkins et al., in order to verify the sensed condition, as implied by Watkins et al. (see paragraph 17).

Regarding claim 3, this combination of references further teaches the system of claim 2, wherein said database server is configured to generate a notification when said operational data synchronized with said image data is inconsistent with said image data (see paragraph 17 of Watkins et al.).
(see paragraph 17 of Watkins et al.).
Regarding claim 5, this combination of references does not teach the system of claim 2, wherein at least one of said first logic or said second logic enables a user to select said operational data to be synchronized with said image data.
Examiner takes official notice that it is well-known and common knowledge to give a user the option of selecting whether two synchronized sets of data from plural sources are displayed together.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination of Newman and Watkins et al. such that at least one of said first logic or said second logic enables a user to select said operational data to be synchronized with said image data, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 6, this combination of references does not teach the system of claim 2, wherein at least one of said first logic or said second logic enables a user to select said operational data to be compared with said image data.
Examiner takes official notice that it is well-known and common knowledge to give a user the option of selecting whether two synchronized sets of data from plural sources are displayed together.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination of Newman and Watkins et al. such that at least one of said first logic or said second logic enables a user to select said operational data to be compared with said image data, because such a modification would have combined prior art elements KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 8, see the foregoing rejections of claims 2 and 3.
Regarding claim 9, see the foregoing rejections of claims 2 and 4.
Regarding claims 10-11, see the foregoing rejections of claims 5-6, respectively.
Regarding claims 13-17, see the foregoing rejections of claims 2-6, respectively.

Response to Arguments
Applicant's arguments filed 7/20/21 have been fully considered but they are not persuasive.
Regarding Applicant’s remarks in the paragraph bridging pages 5 and 6 of the reply, Examiner respectfully disagrees.  The display device is disclosed to receive operational data synchronized with said image data (see paragraph 39, 18th line, through 36th line).  And the display device may be a handheld device (see paragraph 37).  Lastly, due to the network connecting the camera, mobile communications device, and the server(s), the database server is configured to receive the data from the mobile communications device (see paragraph 35 and 39).
Regarding Applicant’s remarks in the following paragraph, please note the following.  It is true that the previous arguments were persuasive and the art rejections of the Office Action mailed 10/5/20 were withdrawn.  However, although the rejections in the Office Action mailed 4/20/21 were based on the same references, Examiner considers them to be a different grounds of rejection, because of the substantial change in interpretation. Please note that the item-matching and comments changed significantly from the first rejection, especially with respect to the independent claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369.  The examiner can normally be reached on M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852